Pro se Michigan resident Susan M. O’Connell appeals a district court judgment that denied her Fed.R.Civ.P. 60(b)(6) motion. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Almost one year after the district court dismissed a suit in which she sought to challenge the denial of public assistance benefits by state officials, O’Connell filed a motion to vacate the judgment in which she reasserted the merits of her claim. Citing to local rule 7.1(g)(1), the district court construed the motion as a motion to reconsider, denied the motion as untimely, and noted that O’Connell merely iterated arguments that had been previously considered and addressed.
In her timely appeal, O’Connell argues that the district court erred by dismissing her Rule 60(b)(6) motion pursuant to a local court rule. Both parties have filed briefs.
Upon review, we conclude that the district court did not abuse its discretion by dismissing O’Connell’s motion to reconsider. This court’s review of a dismissal under this local rule, in these circumstances, is the same as that for the denial of a Fed.R.Civ.P. 60(b) motion. An appeal of a denial of a Rule 60(b) motion does not bring up the underlying judgment for review. Browder v. Dir., Dep’t of Corr. of Ill., 434 U.S. 257, 263 n. 7, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978).
Because O’Connell merely sought to relitigate her case, the district court properly denied her Rule 60(b)(6) motion. Subsection (b)(6) of Rule 60 is properly invoked only in “unusual and extreme situations where principles of equity mandate relief.” Olle v. Henry & Wright Corp., 910 F.2d 357, 365 (6th Cir.1990). Not only were no exceptional circumstances presented in this case, but the arguments presented in O’Connell’s Rule 60(b) motion have been repeatedly rejected by the district court and the Michigan courts. A Rule 60(b) motion must be denied if, as here, it is merely an attempt to relitigate the case. See Mastini v. Am. Tel. & Tel. Co., 369 F.2d 378, 379 (2d Cir.1966).
Accordingly, we affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.